Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

      The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
2.        Claim 1, 3-6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
           Regarding claim 1, the specification does not disclose that the blade guard is attached on “the at least one cutting blade piece.” It should be noted that the original disclosure discloses a blade guard attached on “a single” or an individual cutting blade piece. See Figs. 4A-6D of the drawings. In this case, it is not understood how the blade guard can be attached to more than one cutting blade pieces.
           This rejection is also applied to claims 6 and 8 that recite, “the at least one cutting blade piece.”  

3.         Claim 1, 3-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 1, “the blade guard is attachable on the at least one cutting blade piece,” “the blade guard is detachable from the at least one cutting blade piece,” and “the blade guard is configured to be attached to the at least one cutting blade piece” are confusing. These limitations imply that a blade guard (or a single blade guard) is attached to and detached from possible two or more cutting blade pieces.  However, each blade guard is attached to only a single cutting blade piece.
            Regarding claim 6, “the blade portion and the blade guard are adapted to be disposed both before and after a rotation direction of the blade disk in the at least one cutting blade piece” is confusing. First, it is not clear how the blade portion and blade guard are disposed “both before and after a rotation direction of the disk in the at least one cutting blade piece”. It appears the claim should recite, --the blade portion and the blade guard are adapted to be disposed both before and after a rotation of the blade disk in the at least one cutting blade piece--. Second, it should be noted that the blade portion is part of the at least one blade piece. Therefore, it is not adapted to be disposed in the at least one blade piece. 

Claim Rejection - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claims 1 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gerhard Ducker GmbH and Co. KG (DE 202006008527 U1), hereinafter Ducker. Regarding claim 1, as best understood, Ducker teaches a blade guard 12 in a lawnmower comprising a blade disk 17 to be rotationally driven and at least one cutting blade piece 10 attached to an outer peripheral portion of the blade disk 17 (Figs. 1-2), wherein the blade guard 12 is attached (via bolt 11; Figs. 1-2)) on the at least one cutting blade for preventing an obstacle from coming into contact with a blade portion (defined by the blade portion covered by the guard 14; Fig. 1) of the at least one cutting blade piece 10, the blade guard 12 is detachable from the at least one cutting blade piece 10, and the blade guard 12 is configured to be attached to at least one cutting blade piece 10 to protect the blade portion of the at least one cutting blade piece during mowing operation in which the at least one cutting blade piece is rotated with the blade dick 17. See Figs. 1-3 un Ducker.
           Regarding claim 6, as best understood, Ducker teaches everything noted above including that the blade portion and the blade guard 12 are adapted to be disposed both before and after a rotation direction of the blade disk in the at least one cutting blade piece.
               Regarding claim 9, Ducker teaches everything noted a lawnmower comprising the blade guard 12 according to claim 1.  

Comment
6.            It is noted that claims 3-5 and 8 have not bee rejected over the prior art. However, in view of the rejection of the claims under 35 U.S.C. 112, first and second paragraphs, the allowability of the claimed subject matter cannot be determined at this time.

Response to Arguments
7.           Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
              
Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Cetz (5,715,663) and Harris (7,290,383) teach a blade guard for a blade.

9.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 27, 2022